                             UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF LOUISIANA
                                      SHREVEPORT DIVISION
Name of debtor:        Mollie P. Smith aka Mollie Pearl Smith                             Case Number: 14-12364
                       aka Mollie Pearl Sweeney
Trustee:               Todd Johns                                                         Chapter 13


RESPONSE TO NOTICE OF FINAL CURE PAYMENT FILED ON: 01/07/2020
Pursuant to Federal Bankruptcy Rule 3002.1(g), the Holder listed below is responding to the Notice of Final
Cure Payment filed in the above referenced case.


 Name of creditor:         Bayview Loan Servicing, LLC               Last four digits of any number          4825
                                                                     you use to identify the debtor’s
                                                                     account:

Part 1: Pre-Petition Arrears - Court claim no. (if known)10                                  (Docket Entry #               )

   ☒     Creditor agrees that the debtor(s) has paid in full the amount required to cure the pre-petition default to be paid
         through the Chapter 13 Plan as of the date of the Trustee's cure notice.

   ☐     Creditor does not agree that the debtor(s) has paid in full the amount required to cure the pre-petition default to be
         paid through the Chapter 13 Plan as of the date of the Trustee's cure notice.

         If Creditor disagrees:

             Amount of pre-petition arrears due at filing:            $

             Amount received from the Chapter 13 Trustee:             $

             Pre-Petition arrears remaining due:                      $

Part 2: Post-Petition Amounts
   ☒     Creditor agrees that the debtor(s) has paid all post-petition amounts due to be paid to the secured creditor as of the
         date of the Trustee's cure notice.

   ☐     Creditor does not agree that the debtor(s) has paid all post-petition amounts due to be paid to the secured creditor as
         of the date of the Trustee's cure notice.

         If Creditor disagrees:

              Post-Petition amounts remaining due:                   $
 Attached as Schedule of Amounts Outstanding Post-Petition is an itemized account of the post-petition amounts that remain
 unpaid as of the date of the Cure Notice. The amounts identified on the Schedule do not reflect amounts that became or
 may become due after the date of the Cure Notice, including any fees that may have been incurred in the preparation, filing,
 or prosecution of this statement.




 14-12364 - #115 File 01/27/20 Enter 01/27/20 14:19:45 Main Document Pg 1 of 3
                                                 Schedule of Amounts Outstanding

This section itemizes the required cure of post-petition amounts, if any, that the holder contends remain
unpaid as of the date of this statement but may not, due to timing, reflect all payments sent to Creditor as of
the date of the Cure Notice. In addition, the amounts due may include payments reflected in the Trustee's
records but which have not yet been received and/or processed by the Creditor.

Description                                                                          Dates incurred      Amount
1.       Installment Payments
2.       Late Charges
3.       Non-sufficient funds (NSF) fees
4.       Attorney fees
5.       Filing fees and court costs
6.       Advertisement costs
7.       Sheriff/auctioneer fees
8.       Title costs
9.       Recording fees
10.      Appraisal/broker's price opinion fees
11.      Property inspection fees
12.      Tax advances (non-escrow)
13.      Insurance advances (non-escrow)

         Escrow shortage or deficiency
         (do not include amounts that are part of
14.      any installment payment.)
15.      Property preservation expenses.
16.      Other.
17.      Total expenses, and charges. Add all of the amounts listed above.                               $0.00



Part 3: Sign Here


     Print Name: Cris Jackson

     Title:            Attorney

     Company:          Jackson & McPherson, LLC.                            /s/ Cris Jackson
                                                                            Signature

     Address and telephone                    935 Gravier Street
     number:                                     Suite 1400                 Date: 01/27/2020
                                            New Orleans, LA 70112



     Telephone: 504-581-9444                             Email:cjackson@jacksonmcpherson.com




     14-12364 - #115 File 01/27/20 Enter 01/27/20 14:19:45 Main Document Pg 2 of 3
                                    UNITED STATES BANKRUPTCY COURT
                                      WESTERN DISTRICT OF LOUISIANA
                                            SHREVEPORT DIVISION
             IN RE:     MOLLIE P. SMITH                                  CASE NO. 14-12364
                        aka Mollie Pearl Smith
                        aka Mollie Pearl Sweeney


                        DEBTOR                                           CHAPTER 13
                                          CERTIFICATE OF SERVICE

        I certify that a copy of the Response to Notice of Final Cure Payment of Bayview Loan Servicing, LLC has been

served on the Debtor at the address listed below by United States Mail, postage prepaid, and to Debtor's counsel, the

Chapter 13 Trustee and the U.S. Trustee electronically, through CM/ECF on January 27, 2020.

Mollie P. Smith
2488 Highway 527
Elm Grove, LA 71051

Michele Cook, Counsel for Debtor
michelelaw@cook4law.com

Todd Johns, Chapter 13 Trustee
ecf@shrevech13.com

/s/ Cris Jackson
Cris Jackson (No. 20876)




     14-12364 - #115 File 01/27/20 Enter 01/27/20 14:19:45 Main Document Pg 3 of 3
